1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     JUSTIN ODELL LANGFORD,                             Case No. 3:19-cv-00155-MMD-WGC

10                                      Plaintiff,               ORDER
            v.
11
      JAMES DZURENDA, et al.,
12
                                    Defendants.
13

14

15
     I.    DISCUSSION
16
           On March 20, 2019, Justin Odell Langford submitted to this Court an unsigned
17
     complaint that listed both himself and his father, Roger Dale Langford as plaintiffs.
18
     (ECF No. 1-1 at 1, 2).
19
           Pro se litigants have the right to plead and conduct their own cases personally.
20
     See 28 U.S.C. § 1654. However, pro se litigants have no authority to represent anyone
21
     other than themselves. See Cato v. United States, 70 F.3d 1103, 1105 n.1 (9th Cir. 1995);
22
     C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987). Therefore,
23
     Justin Odell Langford may not represent Roger Dale Langford. If Roger Dale Langford
24
     believes that any of his civil rights have been violated and wishes to sue anyone, he must
25
     do so in a separate complaint and may not be represented by Justin Odell Lanford.
26
           Furthermore, a plaintiff is required to file a complete complaint that includes his
27
     signature. Fed.R.Civ.P. 11(a). That has not occurred here.
28
                                                     1
1
            Justin Odell Langford is therefore ordered to file a signed amended complaint on
2
     behalf of himself only, alleging violations of his civil rights, within 30 days of the date of
3
     this order.
4
     II.    CONCLUSION
5
            For the foregoing reasons, IT IS ORDERED that, within 30 days of the date of this
6
     order, Justin Odell Langford shall file a signed amended complaint on behalf of himself
7
     only, alleging violations of his civil rights.
8
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Justin Odell
9
     Langford the approved form for filing a § 1983 complaint and instructions for the same,
10
     as well as a courtesy copy of ECF No. 1-1. If Plaintiff files an amended complaint, he
11
     should use the approved form and he shall write the words “First Amended” above the
12
     words “Civil Rights Complaint” in the caption.
13
            IT IS FURTHER ORDERED that failure to timely comply with this order may result
14
     in dismissal of this action.
15
            DATED: March 22, 2019.
16

17
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       2
